Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Examiner’s Statement of Reasons for Allowance
	The following is an examiner’s statement for reasons for allowance:
	Independent claims 1, 8, and 14 are allowable based in view of the claim language presented on 01/01/2021.
None of the cited prior art(s) by Bell et al. (US 9,886,570) hereafter Bell, Alsvig et al. (US 9,357,391) hereafter Alsvig, Tao (US 2018/0349592), Cheng et al. (US 20130086666) hereafter Cheng either singularly or in combination would result in a proper rejection under 35 USC 102 or 103.
	Bell discloses aural cues can be used to aid in entering a pattern based access code. The mobile device displays a plurality of positions from which an access code for accessing a mobile device can be selected. Indications of a set of positions of the plurality of positions in a sequence are received. The sequence of the set of the positions form an access code.
	Alsvig discloses unlocking electronic devices with touchscreen input gestures.
	Tao discloses a beat assisted temporal pressure password authentication method in which a user enters a password by pressing a touch interface, and holding the pressure within one of multiple pressure ranges for passing certain number of beats, for one or more times. A password is then produced as a sequence of the pressure range code and the count of the beats passed in that pressure range.
	Cheng discloses a novel password-based challenge mechanism to identify the user's identity. In addition to the password input sequence, the mechanism also considers keystroke time, pause time between keystrokes, and rhythm, tempo, or beat of entry as a part of the password. In addition to time associated factors, the embodiments of the present invention also consider the tempo of entering password (or referred to as access code) (or pattern inputted through touch screen) to perform a so-called time ratio-based password/challenge authentication method of the present invention. That is, passwords being entered according to different tempo (faster or slower) will be considered as the same password.
	All of the cited prior art of record above, whether singularly or in combination, fails to disclose the feature limitations: dynamically select a virtual contact surface material; generate a first dynamic password file comprising a first simulated friction sound corresponding to input of a first set of user password characters on the selected contact surface material with the recorded amount of pressure; generate a second dynamic password file comprising a second simulated friction sound corresponding to input of a second set of user password characters on the selected contact surface material with the recorded amount of pressure; and generate a compressed dynamic password file, the compressing comprising layering the first dynamic password file over the second dynamic password file according to a time-based logic.
	Additional search does not yield suitable references that reasonably, either singularly or in combination with previous cited references, would result in a proper rejection under 35 USC 102 or 103.
	Claims 2-7, 9-13, 15-20, dependent on independent claims 1, 8, and 14, are also allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R TURCHEN/Primary Examiner, Art Unit 2439